Citation Nr: 1542976	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-45 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a dental condition or mouth injury with pain and bleeding.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1954 to May 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007, November 2009, June 2010, and May 2011 rating decisions by the San Juan, Puerto Rico, and Hartford, Connecticut, Regional Offices (ROs) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for the disabilities enumerated above. 

In July 2012, the claims were considered by the Board; reopening of three previously denied claims of service connection, for a psychiatric disorder, headaches, and an eye disorder, was ordered, and the remaining claims on the merits were remanded for further development.  Additionally, the Board raised the issue of entitlement to TDIU as part of the pending appeals, and remanded the matter with the intertwined service connection claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal was again remanded in October 2013.  

In April 2014, the Board denied service connection for an acquired psychiatric disorder, an eye disorder, headaches, a circulatory disorder, residuals of hypothermia and frostbite, bilateral hearing loss disability, tinnitus, diabetes mellitus, peripheral neuropathy of the extremities, degenerative disc disease of the lumbar spine with lumbar radiculitis, a bilateral hip disability, a bilateral  knee disability, a bilateral ankle disability, degenerative disc disease of the cervical spine, atypical chest pain, a lung disability, and onychomycosis.  The remaining issues, entitlement to service connection for a dental condition and a TDIU, were remanded.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board indicated that there was some confusion regarding whether the teeth identified by the examining VA dentist in December 2013 were the same teeth that underwent treatment during service.  In that regard, the Board notes that on VA examination in July 2013, the Veteran reported having been struck in the mouth with a rifle butt during service.  The examiner concluded that the Veteran had loss of teeth that was due to trauma, based on the Veteran's report.  He specified that teeth numbers 1, 9, 14, 15, 16, 17, and 32 had been affected.  He also indicated that there was advanced alveolar bone loss.  He concluded that the Veteran lost tooth number 9 as the result of the traumatic blow to the face during service.  The Veteran's records were reviewed by a VA provider in December 2013.  The dentist indicated that the Veteran had experienced trauma to the face during service, to include to tooth number 9.  He noted that the Veteran received dental trauma to teeth 8 and 9 in service and had a fixed bridge from tooth 7 to tooth 10, replacing teeth 8 and 9.  He concluded that the loss of tooth 9 was at least as likely as not caused by the blow to his face in service.  

Available service treatment records indicate that on dental survey in July 1954, tooth number left 1 was noted to be carious; whether or not it was restorable is unclear.  In December 1954 and May 1955, that same tooth was noted to be missing.  An additional record indicates that various caries were repaired from June to August 1955, and that crown preparation was performed on tooth number right 1 and left 2.  In September 1955, an impression was taken of those teeth.  A bridge impression was taken in September 1955, and identifies tooth number left 1.  On separation examination in May 1956, teeth numbers 8 through 11 are identified as replaced by a fixed bridge.  The bridge was noted to be serviceable.  

A May 1959 communication from VA to the Veteran indicates that teeth 2, 18, 19, 20, 30, 31 had been service connected.

In the April 2014 remand, the Board directed that the claims file be returned to the previous VA examiner for review and an addendum opinion regarding which teeth might have been affected by trauma during service.  Unfortunately, the examiner appears to have provided an opinion without the benefit of review of the claims file or other records, having noted on his report that no records were reviewed.  It is therefore unclear whether the examiner provided an informed opinion in the absence of review of the record.  Therefore, the Board concludes that the examiner must be provided an opportunity to review the claims file prior to offering an additional opinion on this matter.  

Further development and adjudication of the Veteran's claim of entitlement to service connection for a dental disorder may provide evidence in support of his claim of entitlement to a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the dentist who examined the Veteran in July 2013 and rendered the December 2013 addendum.  The dentist should be asked to review the record, to include the service dental records and reconcile his findings with the service treatment records showing missing tooth number left 1 as of December 1954, and subsequent treatment of that tooth and the surrounding teeth.  An explanation should be provided as to whether there is any evidence supporting a finding of trauma to those teeth.  The dentist should further identify any additional teeth that were affected by trauma during service, and their current status.

2.  Review the addendum for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




